51 Cal. App. 2d 613 (1942)
C. L. BURNETT, Respondent,
v.
HOOVER BALL AND BEARING COMPANY (a Corporation), Appellant.
Civ. No. 12953. 
California Court of Appeals. Second Dist., Div. Three.  
Apr. 30, 1942.
 Goodspeed, McGuire, Harris & Pfaff for Appellant.
 James B. Salem for Respondent. *614
 WOOD (Parker), J.
 Plaintiff's two alleged causes of action were in substance as follows: First, that plaintiff was a distributor of defendant's products under a written agreement, and defendant terminated the relationship without giving plaintiff sixty days' notice as required by the agreement, to plaintiff's damage in the sum of $600 for loss of profits; and that defendant removed all of its consigned products from plaintiff's place of business and thereby damaged plaintiff in the sum of $3,500, the reasonable value of his business. Second, that defendant did not give plaintiff credit for a part of the products repossessed by defendant, to plaintiff's damage in the sum of $116.40. The prayer was for $4,216.40.
 Defendant's motion to strike out plaintiff's allegations relative to the $3,500 for loss of the business was granted. Defendant denied the other allegations, and alleged a counterclaim of $305.98 for merchandise sold.
 After the order was made striking out the $3,500 item, plaintiff filed an amendment to the complaint claiming $195.83 as commissions, and amended the prayer by omitting the $3,500 and including the $195.83. As amended the prayer was for $913.23.
 Defendant appeals from the judgment in favor of plaintiff for $750.
 [1] The order having been made striking out the claim for $3,500, and the prayer having been amended to demand $913.23, the subject matter of the action was then not within the jurisdiction of the superior court. (Jacobson v. Superior Court, [1936] 5 Cal. 2d 170, 174 [53 P.2d 756].) Since a judgment rendered by a court without jurisdiction of the subject matter is void (Hahn v. Kelly, [1868] 34 Cal. 391, 402 [94 Am. Dec. 742]; Capital Bond etc. Co. v. Hood, [1933] 218 Cal. 729, 731 [24 P.2d 765]), the judgment should be reversed even though the point is not raised by the parties.
 The judgment is reversed and the superior court is directed to transfer the action to a proper court having jurisdiction of the subject matter.
 Schauer, P. J., and Shinn, J., concurred.